This matter having come before the Court on defendant’s petition for certification that, in part, seeks review of so much of the judgment in A-4839-86 as affirms a sentence imposing on one occasion maximum consecutive terms for two robberies; and it appearing that the reasons for the consecutive features of the sentence were not “separately stated in the sentencing decision” in accordance with State v. Yarbough, 100 N.J. 627, 643, 498 A.2d 1239 (1985);
And it further appearing that the period of criminal behavior and successive terms for the robbery counts require particularized consideration in this case, a clear explanation of the sentence being an important element in our system of principled sentencing, State v. Pillot, 115 N.J. 558, 572, 560 A.2d 634 (1979);
It is ORDERED that certification is granted, limited to the sentencing issue, and the matter is summarily remanded to the Law Division for resentencing, with particular consideration of factors (3)(b) and (5) of Yarbough concerning the period of criminal behavior and the successive terms for the robbery counts to be accompanied by an explanation of the sentencing determination; and it is further
ORDERED that the petition for certification is, in all other respects, denied.